      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 1U.S.ofDISTRICT
                                                                          10 COURT – N.D. OF N.Y.
                                                                                             FILED
                                                                                         May 28 - 2021
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
                                                                                         2        42
                                                                                      AT___O’CLOCK___MINUTES
                                                                                          John M. Domurad, Clerk
 MORGAN FORD, ETHAN DEECHER and GRADY
 HABICHT, individually and on behalf of all others similarly           CONFIDENTIALITY
 situated,                                                             STIPULATION AND
                                                                       PROTECTIVE ORDER
                                   Plaintiffs,
                                                                       Civil Action No.
                v.                                                     1:20-cv-00470-DNH-CFH
 RENSSELAER POLYTECHNIC INSTITUTE,

                                    Defendant.


        The parties have agreed to the terms of this Confidentiality Stipulation and Protective

Order; accordingly,

        IT IS HEREBY ORDERED:

                                     SCOPE OF THIS ORDER

        1.        This Protective Order shall apply to all information and documents produced by

any party pursuant to interrogatories, depositions, requests for production of documents, requests

for admissions, or other formal or informal discovery requests and all information provided by

any party in connection with any evidentiary hearing or other proceeding conducted prior to trial

in this action.

                               IDENTIFICATION OF STUDENTS

        2.        Throughout the course of discovery in this action, Rensselaer may provide student

records as part of discovery. In the event documents or information are produced that include

identifying information of Rensselaer students, such identifying information of students other

than Named Plaintiffs Morgan Ford, Ethan Deecher and Grady Habicht shall be marked

“CONFIDENTIAL” pursuant to paragraph 3 below, and may be redacted or identified by

anonymous identifiers. In the event the identify of a student other than the Named Plaintiffs is


12373452.2
        Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 2 of 10




inadvertently disclosed, Plaintiffs agree to maintain the Confidentiality of that identity pursuant

to this Protective Order. In the event any party requests that the identity of a student that has

either been redacted or anonymized be disclosed, the Parties will work in good faith to resolve

such a request.

                               CONFIDENTIAL INFORMATION

         3.       Any party to this case may designate as “CONFIDENTIAL” documents

(including electronically stored information), responses to requests for information or

documents, deposition transcripts, hearing testimony, and any other documents, material and

information produced or disclosed by any party in this matter. The parties shall have the right

to designate as "CONFIDENTIAL" and subject to this Stipulation any information, documents,

or thing, or portion of any document or thing: (a) that contains trade secrets or other confidential

research, development or proprietary information; (b) that contains confidential personal or

medical information; (c) that contains educational records of Defendant’s students; (c) that

contains information received in confidence from third parties; or (d) which the producing party

otherwise believes in good faith to be entitled to protection under the Federal Rules of Civil

Procedure (FCRP) and/or Local Rules of the U.S. District Court for the Northern District of New

York.

                        DESIGNATING MATERIALS CONFIDENTIAL

         4.       A party may designate materials as “CONFIDENTIAL” in the following manner:

              a. Documents. At the time of production, a party should designate or stamp the

word “CONFIDENTIAL” on any particular document. Where a document is produced in

electronic form, the drive, disc or electronic media storage device shall be marked

“CONFIDENTIAL.” In addition, the information or documents contained in the electronic



                                                  2
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 3 of 10




record should be designated as “CONFIDENTIAL” such that to the extent any party prints or

reproduces any information or any documents produced in electronic format, any such printouts

or reproduction shall automatically include the designation of “CONFIDENTIAL.” If a party

believes that a particular document or documents contained within another party’s document

production should be treated as “CONFIDENTIAL,” that party shall so notify all parties within

thirty (30) days of receipt of said production. If the parties cannot agree on the

“CONFIDENTIAL” nature of the document or documents in question, then the party seeking

“CONFIDENTIAL” treatment may apply to the court for a protective order. Until such time as

the court decides any such application all parties shall treat the disputed document or documents

as “CONFIDENTIAL.” A party does not waive its right to move to designate material

“CONFIDENTIAL” after the passage of 30 days after receipt of any production.

             b. Interrogatories or Request for Admissions. A party may designate an

interrogatory or answer as “CONFIDENTIAL” by identifying it as such. Such

“CONFIDENTIAL” interrogatories or responses should be made on separate pages from any

other interrogatories or answers or portions of interrogatories or answers that are not designated

as “CONFIDENTIAL.”

             c. Testimony. Any party giving pretrial testimony by deposition or affidavit in this

action may obtain “CONFIDENTIAL” treatment for all or part of the deposition or affidavit

testimony. Each paragraph of an affidavit containing “CONFIDENTIAL” information shall be

designated as such and shall appear on a separate page from paragraphs which do not contain

“CONFIDENTIAL” information. Deposition testimony may be designated during the course of

that testimony by designating the precise testimony claimed to be “CONFIDENTIAL.” The

reporter shall separately transcribe and bind deposition testimony so designated as



                                                 3
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 4 of 10




“CONFIDENTIAL” and shall mark the face of the separate bound transcript containing

“CONFIDENTIAL” testimony with the term “CONFIDENTIAL.” Such deposition testimony

may also be designated as “CONFIDENTIAL” by giving written notice to the opposing party

within thirty (30) days after receipt of the transcript of such testimony, setting forth the pages

and lines of such transcript which are “CONFIDENTIAL.”

        5.     “CONFIDENTIAL” materials should not be disclosed to persons other than the

attorneys for the parties, the Named Plaintiffs, representatives or employees of Defendant, or

independent third parties retained or used by the attorneys of record in this litigation as is

reasonably necessary for purposes of preparation, trial, appeal or settlement of this litigation.

“CONFIDENTIAL” documents or testimony, copies thereof, and the information contained

therein, shall not be disclosed in any manner to any other individual, until and unless (a) outside

counsel for the party or the party asserting confidentiality waives the claim of confidentiality, or

(b) the Court orders such disclosure.

        6.     Each person (other than the Named Plaintiffs and representatives of Defendant) to

whom information or a document designated as “CONFIDENTIAL” is disclosed shall be

informed of the terms of this order and must agree to be bound by it by executing Exhibit A

before disclosure to such person of any such information or document.

              FILING AND USE IN COURT OF DESIGNATED MATERIALS

        7.     In the event that any party files “CONFIDENTIAL” materials with the Court

supporting a motion or other court filing, the party shall file such documents under seal using the

Court-authorized procedure for filing documents under seal as set forth by the Court’s procedure.




                                                  4
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 5 of 10




        8.      This Order does not limit or waive the right of any party to object to the scope of

discovery in this litigation or to the admissibility at trial of any proffered evidence, documentary

or otherwise.

        9.      This Protective Order does not constitute a finding or evidence that any of the

information disclosed or contained in the produced or designated materials is or is not

“CONFIDENTIAL” or proprietary in nature.

        10.     In the event that the receiving party disagrees with the designation by the

producing party of any information marked as “CONFIDENTIAL”, the parties shall promptly

confer in a good faith effort to resolve the dispute. In the absence of such resolution, the parties

may seek a determination from the Court of whether the information is confidential. No party

shall be obligated to challenge the propriety of a designation of any material as

“CONFIDENTIAL,” and a failure to do so shall not preclude a subsequent challenge to the

propriety of such designation. Neither the existence or terms of this Confidentiality Stipulation

and Protective Order or a party’s designation of information as “CONFIDENTIAL” shall affect

any determination, or otherwise affect or prejudice the parties’ contentions, with respect to the

propriety of any material designated as “CONFIDENTIAL.”

        11.     Nothing contained in this Protective Order shall restrict or prevent any party to

this action from disclosing or otherwise using its own documents and information. The failure

of a party producing information or documents to designate such materials “CONFIDENTIAL”

shall not preclude such party from later applying to the court for the entry of a protective order.

        12.     Nothing contained in this Protective Order shall be construed to, prohibit any

party from disclosing information and/or documents or things that are in the public domain.

Likewise, the designation by a party of something as “CONFIDENTIAL” does not and shall not



                                                  5
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 6 of 10




make any such information, document and/or thing a trade secret and/or “CONFIDENTIAL”

information under law or any agreement.

        13.    This Agreement is being made without prejudice to the right of any party to move

the Court for modification or for relief from any of its terms.

              THIRD-PARTY REQUESTS FOR DESIGNATED MATERIALS

        14.    If any party receives a subpoena or document request from a third party that

appears to require the production of materials in that party’s possession which have previously

been designated as “CONFIDENTIAL” by any party to this action, the party receiving such

subpoena or document request may move to quash or modify the subpoena or obtain a protective

order limiting discovery of such material and shall immediately: (a) within 10 business days of

receipt of a subpoena or document requests, notify the party who designated the materials as

“CONFIDENTIAL” of the receipt of the subpoena or document request; and, (b) shall not

oppose any effort by the designating party to modify the subpoena or obtain a protective order

limiting discovery of such material.

                      DISPOSITION OF DESIGNATED MATERIALS

        15.    Within ninety (90) days of the conclusion of this action, including any and all

 appeals, all documents, answers, transcripts, electronic media or other things or information

 obtained through discovery in this action and designated as “CONFIDENTIAL” (including

 copies thereof) shall be destroyed by the parties. However, counsel for the parties may retain

 complete copies of all transcripts, pleadings and pre-trial motions, including any exhibits

 attached thereto, for archival purposes, subject to the provisions of this Protective Order. This

 Order shall continue to be binding after the conclusion of this litigation. The United States




                                                 6
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 7 of 10




 District Court for the Northern District of New York shall continue to retain jurisdiction over all

 persons and parties bound by this Protective Order for enforcement.

                                  INADVERTENT DISCLOSURE

        16.      If Discovery Material that is subject to a claim of attorney-client privilege,

attorney work product, or any other applicable privilege or immunity or ground on which

production of that information should not be made to any party (“Inadvertent Production

Material”) is inadvertently produced to that party or parties, such inadvertent production shall in

no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of attorney-

client privilege, work product, or other applicable privilege or immunity.

              a. A claim of inadvertent production shall be made in writing and shall constitute a

representation by that producing party that the Inadvertent Production Material has been

reviewed by an attorney for such producing party and that there is a good faith basis for such

claim of inadvertent production.

              b. If a claim of inadvertent production is made pursuant to this Stipulation, with

respect to discovery material then in the custody of another party, the party possessing the

Inadvertent Production Material shall: (i) refrain from any further examination or disclosure of

the claimed Inadvertent Production Material; (ii) if requested, promptly make a good-faith effort

to return the claimed Inadvertent Production Material and all copies thereof (including

summaries and excerpts) to counsel for the producing party, or destroy all such claimed

Inadvertent Production Material (including summaries and excerpts) and all copies thereof, and

certify in writing to that fact; and (iii) not use the Inadvertent Production Material for any

purpose until further order of the Court.




                                                   7
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 8 of 10




             c. A Party may move the Court for an order compelling production of the claimed

Inadvertent Production Material; however, while such motion is pending, the Discovery Material

in question shall be treated as Inadvertent Production Material, and such motion may not assert

as a ground for entering such an order the fact or circumstance of the inadvertent production, nor

shall such motion include or otherwise disclose, as an attachment, exhibit, or otherwise, the

Inadvertent Production Material (or any portion thereof) that is the subject of such motion.



Dated: May 26, 2021



                DREYER BOYAJIAN LLP

                By:    s/James Peluso
                        Donald W. Boyajian
                        James Peluso
                        Joshua Friedman
                Attorneys for Plaintiffs
                75 Columbia Street
                Albany, New York 12210
                Email: dboyajian@dblawny.com
                jpeluso@dblawny.com
                jfriedman@dblawny.com


                ANASTOPOULO LAW FIRM, LLC

                By:     s/Roy T. Willey
                        Eric M. Poulin
                        Roy T. Willey IV
                        Blake Abbott
                Attorneys for Plaintiffs
                32 Ann Street
                Charleston, South Carolina 29403
                Tel: (843) 614-8888
                Email: eric@akimlawfirm.com
                roy@akimlawfirm.com




                                                8
12373452.2
      Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 9 of 10




        BOND, SCHOENECK & KING, PLLC


        By:     s/Suzanne M. Messer
             Jonathan B. Fellows
             Suzanne M. Messer
        Attorneys for Defendant
        Office and P.O. Address
        One Lincoln Center
        Syracuse, New York 13202-1355
        Telephone: (315) 218-8000
        Email: jfellows@bsk.com
                smesser@bsk.com




                 28th day of May, 2021
SO ORDERED this _____



                                             Hon. Christian F. Hummel
                                             United States Magistrate Judge




                                         9
12373452.2
     Case 1:20-cv-00470-DNH-CFH Document 68 Filed 05/28/21 Page 10 of 10




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 MORGAN FORD, ETHAN DEECHER and GRADY
 HABICHT, individually and on behalf of all others similarly          PROTECTIVE ORDER
 situated,
                                                                      Civil Action No.
                                 Plaintiffs,                          1:20-cv-00470-DNH-CFH

                v.
 RENSSELAER POLYTECHNIC INSTITUTE,

                                 Defendant.


         I, _______________________________, residing at ____________________ have been

advised by counsel of record for ________________________ in the above-captioned action of

the Protective Order governing the delivery, publication, and disclosure of confidential

documents and information produced in this litigation. I have read a copy of the Protective

Order and agree to abide by its terms. I understand that the Protective Order prohibits me from

disclosing confidential documents and information without permission.



Signed                                               Date




12373452.2
